ORDER AND JUDGMENT
PER CURIAM:
The appeal of the State of Montana from the Judgment and Order of the district court of the first judicial district of the State of Montana, in and for the County of Lewis and Clark, dated August 10, 1976, dismissing 38 counts of the 43, count Amended Information herein having been fully briefed, argued and submitted to this Court for decision,
IT IS ORDERED, ADJUDGED AND DECREED:
(1) That said Order dated August 10, 1976, is vacated and set aside.
(2) That counts 12, 13, 16, 17, 26, 27, 30, 31, 36 and 37 of the Amended Information are hereby stricken and dismissed as conceded by the State.
(3) That the remaining 33 counts in the Amended Information are remanded to the district court for trial commencing September 28, 1976, as heretofore set by the district court.
(4) That this Order and Judgment is issued at this time to give the parties and the district court notice of our decision forthwith in view of the trial date. A formal written opinion will follow in due course.
(5) Let remittitur issue forthwith.
DATED this 17th day of September, 1976.
The HONORABLE W. W. LESSLEY, District Judge, sat for MR. JUSTICE CASTLES.
The HONORABLE EDWARD T. DUSSAULT, District Judge, sat for MR. JUSTICE DALY.